While we think that, under the circumstances in this case, the appointment of a receiver may have been justified at the time the order was made, the interests of the parties will best be served by a prompt trial. In view of the fact that the receivership has been stayed and the receiver has not gone into possession, we will allow the matter to remain in statu gwo until the determination on the trial. The order is therefore unanimously reversed, without costs,' and the case set for trial at Special Term on a day to be fixed in the order to be entered herein. Settle order on notice. Present — Peck, P. J., Glennon, Dore, Cohn and Callahan, JJ.